DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sliding opening and protruded portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 22,31,32,33.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
For the purposes of examination it is considered that the reference character 22 =2.2, 31 = 3.1, 32 = 3.2, and 33 = 3.3. 
The drawings are objected to under 37 CFR 1.83(a) because they fail to show how the stop part (3.3) extends into the fixing assembly set (4) and is in stop connection with a stop pocket (4.2) of the fixing assembly set and a protruded portion of the stop part (3.3) extends into the sliding opening of the spindle driving part (2.2) and is slidably connected to the sliding opening, as described in the specification (paragraph 44).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant discloses the button is driven to enable the spindle assembly set to be connected to and go distally from a fixing assembly set to block and unblock stopping continuous movement of the spindle assembly set, and yet also discloses the button is driven to enable the fixing assembly set to be connected to and go distally from the spindle assembly set. It is unclear how the button can enable both the spindly assembly set movement as well as the fixing assembly set. It is unclear how the button can do both. Although the button (or stop part 3.3) interacts with both the spindle assembly set (2) and the fixing assembly set (4), it is unclear how it enables the spindle set (2) to move distally from the fixing assembly set to block its own movement. For the purposes of examination it is interpreted that the button is used to interact with the fixing assembly set to stop movement of spindle in order to prevent unlocking of the bolt. 
Further regarding claim 1, Applicant discloses “an external spindle assembly-set” (line3), and then “a spindle (2.1)” (line 4), and then “a spindle assembly set (2)” (line 6) and “a detachably fixed and connected spindle driving part (2.2)”.  Applicants drawings show and the specifications implies that the spindle-assembly set (2) comprises a spindle (2.1) and a spindle driving part (2.2) (see paragraphs 32, 40-41). Therefore, it is unclear why Applicant is disclosing the spindle assembly twice and disclosing the spindle separately and before the second recitation of “a spindle assembly set”. For the purposes of examination, the second recitation of the spindle assembly set in line 6 should be deleted.
Furthermore, regarding claim 1, Applicant states in line 10, “a detachably fixed and connected spindle driving part (2.2) for using; and…” without any further clarification or follow up as to what it used for. It is unclear what Applicant is disclosing.  For the purposes of examination, the phrase “for using” is deleted and only “a detachably fixed and connected spindle driving part (2.2)” is disclosed.
Applicant also does not use consistent terminology throughout the claim disclosure.  The spindle assembly set is considered to be the same as the external spindle assembly set of claim 1 line 3. 	Regarding claim 5,7-8, Applicant uses indefinite terminology such as “may” or “may be” or “may also”.  This is considered indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention – the components either are or are not. NOTE: “Or” conditional statements are considered acceptable as well. See below for claim interpretation.
Claim 6 recites the limitation "the other end of the spindle" in line 2. There is insufficient antecedent basis for this limitation in the claim. Both ends disclosed in claim 1 are in reference to the spindle assembly set, not the spindle specifically. For the purposes of examination, the claim is read as “the other end of the spindle assembly set passes through the latch..”.
Also, regarding claims 1, 8 Applicant discloses “block and unblock stopping continuous movement of the spindle assembly set” – it is unclear how there is a blocking of the stopping of continuous movement and unblocking of the stopping of continuous movement. The word choice of this limitation repeated throughout the claim disclosure is unclear. Is the fixing assembly blocking/unblocking the stopping function of the spindle assembly set (i.e. prevents the spindle assembly set from stopping continuous movement of itself?)? Or is it blocking/unblocking movement of the spindle assembly set?   For the purposes of examination, the limitation is considered to be “block and unblock the movement of the spindle assembly set” until further clarification is made by the Applicant.  
Furthermore, regarding claim 8, it is unclear how the fixing assembly may block and unblock movement by driving the dead lock button. It is unclear if Applicant meant that the fixing assembly blocks or unblocks based on the dead-locking button movement or the fixing blocks and unblocks the spindle assembly by moving the dead locking button. Based on the drawings and specifications, it is unclear how the fixing assembly, which is an interior component can drive the button, which is an external component. For the purposes of examination it is considered that the driving of the dead lock button is what leads the fixing assembly to block or unblock the movement of the spindle.
Regarding claim 9 and 10, Applicant discloses obvious variants of the components recited in claim 1 however, claims 9 and 10 depend from claim 2, which depends from claim 1, therefore Applicant is now claiming the same/similar components twice.  For the purposes of examination, the rotary knob is the spindle driving part and the stop part is the dead locking button. 
Claims 2-4 are rejected due to their dependency on claim 1. 
For the purposes of examination, specifically, claims 1,5,7-8 are interpreted as:

1. A dead-locking control mechanism for a door lock, comprising a latch: 
the latch is fixed on a to-be-locked object and is configured to cooperate with an external spindle assembly-set and a door frame, a bolt (1.2) being driven by a spindle (2.1) to move towards an exterior of the latch to extend or retract; 

 one end of the spindle assembly-set is detachably linked with and fixedly going through the latch and is configured to drive the bolt to move towards the exterior of the latch to extend or retract, and the other end of the spindle assembly-set may include a detachably fixed and connected spindle driving part (2.2)
a dead-locking control assembly-set (3); and
the dead-locking control assembly-set (3) is configured to control the spindle assembly-set to stop continuous movement, the dead-locking control assembly-set (3) is arranged at one end of the driving part of the spindle assembly-set, and the dead-locking button (3.3) is driven by an external force so as to enable the spindle assembly-set (2) to be connected to and go distally from a fixing assembly-set (4) to block and unblock stopping continuous movement of the spindle assembly-set (2), and the dead-locking control assembly-set (3) is arranged on the fixing assembly-set (4), and the dead-locking button (3.3) is driven by an external force so as to enable the fixing assembly-set (4) to be connected to and go distally from the spindle assembly-set (2) to block and unblock stopping continuous movement of the spindle assembly-set (2).  

5. The dead-locking control mechanism for the door lock according to claim 1, wherein the spindle (2.1) of the spindle assembly-set (2)  is used individually, or one end of the spindle (2.1) is detachably and fixedly connected to the spindle driving part (2.2); one part of the spindle driving part (2.2)passes through the fixing assembly-set (4) and is fixedly connected to the spindle (2.1); and the spindle driving part (2.2)is arranged on one side distal from the latch (1.1).  

7. The dead-locking control mechanism for the door lock according to claim 1, wherein the fixing assembly-set (4) is an object fixedly mounted on the door or is an externally fixedly connected object of the latch.  

8. The dead-locking control mechanism for the door lock according to claim 1, wherein the fixing assembly-set (4) s and unblocks based on the driving of the dead-locking button (3.3) 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4,7-8,10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badhya et al. US 9982455 (hereinafter referred to as Badhya). 

Regarding claim 1, Badhya discloses a dead-locking control mechanism (privacy actuating mechanism, abstract, fig3) for a door lock (20), comprising a latch (55,50,220): 
the latch is fixed on a to-be-locked object (door) and is configured to cooperate with an external spindle assembly-set (105,45,90,230,290,235,40 – 40,45 and 230,235 of this set being external) and a door frame (not labeled, inherent to exist with a door), a bolt (335) being driven by a spindle (45,230) to move towards an exterior (fig1) of the latch to extend or retract; 

 one end (at 195, fig2) of the spindle assembly-set is detachably linked with and fixedly going through the latch and is configured to drive the bolt to move towards the exterior of the latch to extend or retract, and the other end (at 185) of the spindle assembly-set may include a detachably fixed and connected spindle driving part (235) 
a dead-locking control assembly-set (245,265,285); and
the dead-locking control assembly-set is configured to control the spindle assembly-set to stop continuous movement, the dead-locking control assembly-set is arranged at one end of the driving part of the spindle assembly-set, and the dead-locking button is driven by an external force (user) so as to enable the spindle assembly-set to be connected to and go distally from a fixing assembly-set (275,305,310,315) to block and unblock stopping continuous movement of the spindle assembly-set, and the dead-locking control assembly-set is arranged on the fixing assembly-set, and the dead-locking button is driven by an external force (user) so as to enable the fixing assembly-set to be connected to and go distally from the spindle assembly-set to block and unblock stopping continuous movement of the spindle assembly-set.  (see col. 5 line 27- col. 6 line 67). 

Regarding claim 2, Badhya discloses the dead-locking control mechanism for the door lock according to claim 1, wherein a structure (see fig3) of the dead-locking control assembly-set may be any one of a (Badhya refers to 265 as a push button so it can be considered either button plug or button pop up) button plug type structure, a button pop-up type structure, a lever type structure, a plug-pin type structure, a chain type structure, a stop opening type structure, a thimble type structure, a gear type structure and a magnetic valve type structure.  (see col. 5 line 27- col. 6 line 67).

Regarding claim 3, Badhya discloses the dead-locking control mechanism for the door lock according to claim 1, wherein a shape of the dead-locking button may be any one of a square shape, a round shape (see fig3, 15), a conical shape, a trapezoidal shape, a rod shape, a spherical shape, a needle shape, a triangular shape and a column shape.  (see col. 5 line 27- col. 6 line 67).

Regarding claim 4, Badhya discloses the dead-locking control mechanism for the door lock according to claim 1, wherein a driving mode of the dead-locking control mechanism may be any one of a push-button type (col. 6 line 35), a sliding type, a bouncing type, a prizing type, a pushing type, a pulling type, a rotating type, a toggling type and a tooth shifting type.  (see col. 5 line 27- col. 6 line 67).

Regarding claim 6, Badhya discloses the dead-locking control mechanism for the door lock according to claim 1, wherein the other end passes through 220) and is in linked connection with the bolt, thereby controlling the bolt to extend and retract.  (see col. 5 line 27- col. 6 line 67).

Regarding claim 7, Badhya discloses the dead-locking control mechanism for the door lock according to claim 1, wherein the fixing assembly-set is (see 112(b) above) an object fixedly mounted on the door or is an externally fixedly connected object of the latch.  (see 1-15, col. 5 line 27- col. 6 line 67).

Regarding claim 8, Badhya discloses the dead-locking control mechanism for the door lock according to claim 1, wherein the fixing assembly-set s and unblocks based on the (see 112(b) above) driving of the dead-locking button 

Regarding claim 10, Badhya discloses the dead-locking control mechanism for the door lock according to claim 2, wherein the fixing assembly-set is provided with a stop socket (created by the curved edge of 310 – see fig15), and the stop socket is in stop connection with a stop part (end protrusion of 265 before 285, see fig3). (see col. 5 line 27- col. 6 line 67).

Claim(s) 1,5, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Badhya et al. US 9982455 (hereinafter referred to as Badhya). [Different interpretation]

Regarding claim 1, Badhya discloses a dead-locking control mechanism (privacy actuating mechanism, abstract, fig3) for a door lock (20), comprising a latch (55,50,220): 
the latch is fixed on a to-be-locked object (door) and is configured to cooperate with an external spindle assembly-set (105,45,90,230,290,105,185 – 45 and 230 of this set being external) and a door frame (not labeled, inherent to exist with a door), a bolt (335) being driven by a spindle (45,230) to move towards an exterior (fig1) of the latch to extend or retract; 

 one end of the spindle assembly-set is detachably linked with and fixedly going through the latch and is configured to drive the bolt to move towards the exterior of the latch to extend or retract, and the other end of the spindle assembly-set may include a detachably fixed and connected spindle driving part (105,185)
a dead-locking control assembly-set (245,265,285); and
the dead-locking control assembly-set is configured to control the spindle assembly-set to stop continuous movement, the dead-locking control assembly-set is arranged at one end of the driving part of the spindle assembly-set, and the dead-locking button is driven by an external force (user) so as to enable the spindle assembly-set to be connected to and go distally from a fixing assembly-set (270,290,275,305,310,315) to block and unblock stopping continuous movement of the spindle assembly-set, and the dead-locking control assembly-set is arranged on the fixing assembly-set, and the dead-locking button is driven by an external force (user) so as to enable the fixing assembly-set to be connected to and go distally from the spindle assembly-set to block and unblock stopping continuous movement of the spindle assembly-set.  (see col. 5 line 27- col. 6 line 67). 

Regarding claim 5, Badhya discloses the dead-locking control mechanism for the door lock according to claim 1, wherein the spindle of the spindle assembly-set  is (see 112(b) above)
 used individually, or one end of the spindle is detachably and fixedly connected to the spindle driving part (see fig3, 15); 
one part of the spindle driving part (185) passes through the fixing assembly-set (at 295) and is fixedly connected to the spindle; and 
the spindle driving part is arranged on one side distal from the latch.   (see fig3-15,  col. 5 line 27- col. 6 line 67).

Claim(s) 1,2,9 as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garza et al. US 7748244 (hereinafter referred to as Garza). 

Regarding claim 1, Garza discloses a dead-locking control mechanism (fig2) for a door lock (20), comprising a latch (56,38): 
the latch is fixed on a to-be-locked object (door) and is configured to cooperate with an external spindle assembly-set (40,44,46,94 40,44 is considered external) and a door frame (not labeled, inherent to exist with a door), a bolt (56) being driven by a spindle (94) to move towards an exterior (fig1) of the latch to extend or retract; 

 one end (74+90) of the spindle assembly-set is detachably linked with and fixedly going through the latch and is configured to drive the bolt to move towards the exterior of the latch to extend or retract, and the other end (opposing end of 94) of the spindle assembly-set may include a detachably fixed and connected spindle driving part (44) 
a dead-locking control assembly-set (206,210,212,214,216); and
the dead-locking control assembly-set is configured to control the spindle assembly-set to stop continuous movement, the dead-locking control assembly-set is arranged at one end of the driving part of the spindle assembly-set, and the dead-locking button is driven by an external force (user) so as to enable the spindle assembly-set to be connected to and go distally from a fixing assembly-set (120,104,102) to block and unblock stopping continuous movement of the spindle assembly-set, and the dead-locking control assembly-set is arranged on the fixing assembly-set, and the dead-locking button is driven by an external force (user) so as to enable the fixing assembly-set to be connected to and go distally from the spindle assembly-set to block and unblock stopping continuous movement of the spindle assembly-set.  (fig5, col. 5 lines 8-25, col.6 lines 23-52). 

Regarding claim 2, Garza discloses the dead-locking control mechanism for the door lock according to claim 1, wherein a structure (206) of the dead-locking control assembly-set may be any one of a (Garza refers to 206 as a button so it can be considered either button plug or button pop up) button plug type structure, a button pop-up type structure, a lever type structure, a plug-pin type structure, a chain type structure, a stop opening type structure, a thimble type structure, a gear type structure and a magnetic valve type structure.  (fig5, col. 5 lines 8-25, col.6 lines 23-52).

Regarding claim 9, Garza discloses the dead-locking control mechanism for the door lock according to claim 2, wherein the dead-locking control assembly-set consists of a clamp part (212), a spring (226) and a stop part (lower half of 206), wherein the clamp part is clamped (Defined by Merriam-Webster online as “to hold tightly) in a rotary knob (44 can be considered a rotary knob because it rotates, knob is defined by Merriam-Webster online as “a rounded protuberance”.); 
the rotary knob (see fig5) is circumferentially provided with a sliding opening (78); 
the stop part is slidably arranged in the rotary knob, one end of the stop part extends into (fig5-16, extends into 102,104) the fixing assembly-set and is in stop connection with a stop socket (116) of the fixing assembly-set, and a protruded portion (end portion 214)  of the stop part extends into the sliding opening of the spindle driving part and is slidably connected to the sliding opening; and 
one end of the spring (see fig5) is fixedly connected to the stop part, and the other end of the spring extends into the clamp part (see fig5) and slides together with the stop part.  (fig5, col. 5 lines 8-25, col.6 lines 23-52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to lock control mechanisms.
PTO892 lists related but not relied upon art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675